Citation Nr: 9915376	
Decision Date: 05/21/99    Archive Date: 06/07/99

DOCKET NO.  98-05 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L. F. J.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's (PTSD) is manifested by nightmares, 
flashbacks, reduced motivation, sleep problems, depression, 
inability to concentrate, memory problems, intrusive 
thoughts, and avoidance, such that his reliability, 
flexibility, and deficiency are impaired to an extent that he 
is demonstrably unable to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (4.132, Part 4, Diagnostic Code 9411 
prior to November 7, 1996); 4.130, Diagnostic Code 9411 (from 
November 7, 1996) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded multiple VA 
examinations and a personal hearing, and treatment records 
have been obtained.  Although the Board observes that the 
veteran was not provided with regulations in effect prior to 
November 7, 1996, it is satisfied, in light of its decision 
herein, that all necessary assistance has been provided 
regarding the claim, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. § 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a May 1996 VA psychiatric examination reflects 
that the veteran reported continuing nightmares and 
flashbacks.  He was slightly unkempt and his affect was 
subdued.  His insight was quite guarded and his judgment was 
poor.  The diagnosis included PTSD and he reportedly was 
functioning in the 50 to 60 Global Assessment of Functioning 
(GAF) range.  

The report of a May 1997 VA psychiatric examination reflects 
that the veteran had some problem with short-term memory 
functioning.  He did not have a lot of affect and his 
judgment was intact.  The diagnosis included PTSD.  

The report of a February 1998 VA psychological evaluation 
reflects that the veteran had considerable difficulty with 
concentration and short-term memory.  Testing was suggestive 
of a syndrome in which depression and anxiety were prominent.  
The diagnostic impression included PTSD and the veteran's GAF 
related to his PTSD was indicated to be 55.  It was indicated 
that his PTSD symptoms created substantial difficulty in his 
ability to adapt to social and occupational situations and 
his polysubstance abuse was likely a way of coping with his 
PTSD symptoms.

The report of a June 1998 VA psychiatric examination reflects 
diagnoses including PTSD and a GAF of 55.  It was the 
examiner's opinion that 75 percent of the veteran's symptoms 
relating to depression, concentration, and memory problems 
were from his PTSD.  His sociability was significantly 
hindered by PTSD and while 10 to 20 percent of his 
socialization problems were avoidance problems, the rest were 
attributed to PTSD.  His vocational handicap appeared to be 
considerable and it seemed like 75 to 80 percent of this 
handicap was attributable to PTSD symptoms.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See rating schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (Codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App. 55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD under the old criteria both 
prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.  

The veteran has been awarded a 30 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

The record reflects that the veteran primarily occupies his 
time by providing care for two of his children.  The record 
indicates that he is primarily unemployed although he has 
intermittently worked as a tree trimmer.  A Social Security 
Administration determination reflects that the veteran has a 
work history as a tree trimmer, plant worker, and laborer.  
He has the equivalent of a high school education.  The Board 
observes that a June 1996 statement from L. F. J., reflects 
that she always checks on the veteran and the children at 
lunch because of concern about leaving him with the children.  
The Board also observes that the veteran has been found to be 
disabled for Social Security purposes and that his 
disabilities considered in that determination include PTSD.  
On the basis of this record the Board concludes that the 
veteran is not currently gainfully employed.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., (DSM IV), reflects that a GAF score of 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  DSM IV reflects that a GAF of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends, or unable to keep a job.  With consideration of the 
above, while there are factors outside of the veteran's PTSD 
affecting his employability, the Board concludes that in 
weighing the analysis provided by the different examiners 
with respect to the extent that the veteran's PTSD affects 
his employability, the varying GAF scores that have been 
assigned and their meaning, as well as the veteran's 
education and employment experience, the evidence is in 
equipoise with respect to whether or not the veteran's state 
of unemployment is related to his PTSD.  Therefore, in 
resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for PTSD is warranted on the basis that he is 
unemployable due to his PTSD.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); Johnson, supra.  


ORDER

An increased rating of 100 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals






